Name: Commission Regulation (EEC) No 3479/90 of 30 November 1990 re-establishing the levying of the customs duties applicable to products of CN code 4203 originating in India, to which the preferential arrangements of Council Regulation (EEC) No 3896/89 apply
 Type: Regulation
 Subject Matter: leather and textile industries;  Asia and Oceania;  tariff policy
 Date Published: nan

 1 . 12. 90 Official Journal of the European Communities No L 336/67 COMMISSION REGULATION (EEC) No 3479/90 of 30 November 1990 re-establishing the levying of the customs duties applicable to products of CN code 4203 originating in India, to which the preferential arrangements of Council Regulation (EEC) No 3896/89 apply Whereas, in the case of the products of CN code 4203 originating in India, the individual ceiling amounts to ECU 6 300 000 whereas that ceiling was reached on 31 January 1990, by charges of imports into the Community of the products in question originating in India ; Whereas, it is appropriate to re-establish the levying of customs duties for the products in question with regard to India, HAS ADOPTED THIS REGULATION : Article 1 As from 4 December 1990, the levying of customs duties, suspended in pursuance of Council Regulation (EEC) No 3896/89 shall be re-established on imports into the Community of the following products, originating in India : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3896/89 of 18 December 1989 applying generalized tariff prefe ­ rences for 1990 in respect of certain industrial products originating in developing countries ('), and in particular Article 9 thereof, Whereas, pursuant to Articles 1 and 6 of Regulation (EEC) No 3896/89, suspension of customs duties is accorded to each of the countries or territories listed in Annex III other than those listed in column 4 of Annex I, within the framework of the preferential tariff ceilings fixed in column 6 of Annex I ; Whereas Article 7 of that Regulation provides that the levying of customs duties on imports of the products in question originating in each of the countries and territories concerned may at any time be re-established as soon as the individual ceilings in question are reached at Community level ; Order No CN code Description 10.0580 4203 10 00 Articles of apparel and clothing accessories, of leather or of 4203 21 00 composition leather, excluding gloves, mittens, and mitts, protec ­ 4203 29 91 tive for all trades 4203 29 99 4203 30 00 4203 40 00 Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 30 November 1990 . For the Commission Christiane SCRIVENER Member of the Commission ') OJ No L 383, 30. 12. 1989, p. 1 .